303 S.W.3d 628 (2010)
STATE of Missouri, Respondent,
v.
Tyrone COLEMAN, Appellant.
No. ED 92816.
Missouri Court of Appeals, Eastern District, Division One.
February 23, 2010.
*629 Timothy Forneris, St. Louis, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Tyrone Coleman appeals from the judgment and sentence entered upon a jury verdict convicting Appellant of one count of statutory rape pursuant to section 566.032 RSMo., one count of forcible rape pursuant to section 566.03 RSMo., one count of incest pursuant to section 568.020 RSMo., and two counts of first degree statutory sodomy pursuant to section 566.062 RSMo.[1] The trial court sentenced Appellant to a total of twenty-five years of imprisonment.
We have reviewed the briefs of the parties and the record on appeal. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.